Mr. Presiding Justice Puterbaugh delivered the opinion of the court. In an action in debt to recover a penalty for selling medicines as an itinerant vendor, without first having secured a certificate from the State Board of Health, as provided by section 8, paragraph 12, chapter 91 of “An Act to Begulate the Practice of Medicine in the State of Illinois,” the trial court, at the conclusion of the plaintiff’s evidence directed a verdict of not guilty. In People v. Wilson, 249 Ill. 195, the section of the act upon which this prosecution is based was declared to be unconstitutional" and void. The judgment must be affirmed, notwithstanding the evidence shows a clear violation of the section of the statute in question. Affirmed.